Citation Nr: 1531733	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  15-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 9, 2001, Board of Veterans' Appeals (Board) decision, which denied a request to revise or reverse an April 15, 1983 Board decision, also on the basis of CUE.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from October 1957 to December 1961.

This matter comes before the Board as a result of a January 2015 motion by the Veteran in which he alleged CUE in an October 2001 Board decision.

The Board notes that the Veteran's January 2015 brief also contained references to errors alleged in Board decisions issued in 2010 and 2012.  The Veteran did not clearly identify these decisions, however, and specified only the docket number pertaining to the October 9, 2001 rating decision.  See 38 C.F.R. § 20.1404(a),(b) (2014).  Furthermore, in correspondence received in July 2015, the Veteran clarified that his initial motion had been intended to address the October 2001 Board decision.  The Board therefore finds that the current motion pertains only to the October 9, 2001 Board decision, Docket Number 00-02 166A.

The Veteran's July 2015 correspondence also raised an allegation of CUE in the Board's June 19, 2008 decision.  A motion for CUE in the June 19, 2008 was not addressed in the Veteran's January 2015 motion, and, as this constitutes an entirely separate allegation of error pertaining to a separate Board decision, the current motion being addressed herein cannot be amended to include this separate motion at this time.  See 38 C.F.R. §§ 20.1403, 20.1404, 20.1405(a) (2014).  The Board therefore considers this to be a separate and distinct motion from the motion currently before the Board, and this new motion will be assigned a separate docket number and will be the subject of a separate Board decision.

In January 2015, the Veteran requested a Board hearing to address his current CUE motion.  The Board may, when good cause is shown, grant a request for a hearing in conjunction with a motion on the grounds of CUE.  38 C.F.R. § 20.1405(c) (2014).  The Board does not find that good cause has been shown to allow for a Board hearing on this issue.  The Veteran's January 2015 brief did not provide any rationale for why he believes that he should be afforded a Board hearing, other than his general assertions that he has been previously denied hearings that were "fair and impartial."  The Board also notes that the Veteran was scheduled for a Board hearing on a similar issue in October 2009, and failed to appear for his scheduled hearing.  The Board finds that, as no good cause has been shown, a Board hearing on this issue is not warranted.  Id.

It is observed that the Veteran had been represented by Veterans of Foreign Wars of the United States.  However, correspondence received during the pendency of the appeal indicates that he has chosen to revoke such representation and proceed independently.  

The instant CUE motion has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014); see also 38 C.F.R. § 20.1405(a)(2) (applying the provisions for advancing an appeal on the docket to the provisions pertaining to motions to revise Board decisions).


FINDINGS OF FACT

1.  An April 15, 1983 Board decision denied entitlement to service connection for a psychiatric disability and chronic brain syndrome, an increased disability evaluation for postoperative residuals of angiofibroma, nasopharynx with headaches, and a total disability rating based on individual unemployability (TDIU).  

2.  An October 9, 2001 Board decision denied revision or reversal of the April 15, 1983 Board decision on the basis of CUE.


CONCLUSION OF LAW

The October 9, 2001 Board decision denying a motion for CUE in a prior April 1983 Board decision is not subject to revision or reversal on the grounds of clear and unmistakable error.  38 C.F.R. § 20.1409(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 15, 1983 decision, the Board denied claims of entitlement to service connection for a psychiatric disability and for organic brain syndrome.  That decision also denied claims of entitlement to an increased rating for postoperative residuals of angiofibroma of the nasopharynx, rated as 30 percent disabling, and denied entitlement to a TDIU.  The April 15, 1983 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014).

The Veteran later requested revision of the April 1983 Board decision on the grounds of CUE.  The Board considered this request on October 9, 2001, but determined that the April 1983 Board decision did not contain CUE.

The Veteran subsequently submitted an additional motion claiming that the April 1983 Board decision contained CUE, and on June 19, 2008, the Board dismissed this claim with prejudice on the basis that the October 9, 2001 Board decision was no longer subject to revision or reversal on the grounds of CUE.  38 C.F.R. § 20.1409(c).

The Veteran is now contending, once again, that the October 2001 Board decision, which failed to find CUE in the April 1983 Board decision, is itself clearly and unmistakably erroneous.  However, 38 C.F.R. § 20.1409(c) provides that:

once there is a final decision on a [CUE] motion . . .  relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of CUE.  Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.

The Veteran has argued that, as he is raising new theories of CUE in the October 2001 Board decision, he should be granted additional review of the decision.  While subsequent claims of CUE in a rating decision issued by a Regional Office (RO) are allowed when new legal theories are raised, the Board's regulations specify that a moving party has only one opportunity to challenge a Board decision on the basis of CUE.  Id.  The Federal Circuit has affirmed that a claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a different theory of CUE.  Hillyard v. Shinseki, 695 F.3d 1257, 1258 (2012).  In Hillyard, the Federal Circuit held that that there is a difference between a Board decision and RO decisions with respect to CUE claims.  The regulations governing CUE challenges to finality of RO decisions do not limit the number of times a claimant may raise a CUE claim as to a specific RO decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In contrast, the regulation limits each claimant to one challenge to the finality of each Board decision.  Hillyard, 695 F.3d at 1259. 

In sum, 38 C.F.R. § 20.1409(c) clearly provides that once the Board renders a final decision on the subject of CUE, a claimant is prohibiting from challenging that CUE determination on the same basis.  Based on the provisions of 38 C.F.R. § 20.1409(c), the Board will dismiss the Veteran's CUE motion with prejudice.


ORDER

The motion regarding CUE in an October 9, 2001 Board decision is dismissed with prejudice.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


